FOLLETT, J.
It is not adjudged by the interlocutory judgment that Jane E. Jessup was entitled to recover interest on the amounts paid by the trustees for taxes on the trust fund and deducted from the annual payments made to her. That question was left for determination on the coming in of the report. The referee had no authority to determine any question of law, and he did not assume to decide that Miss Jessup was entitled to interest on the sums paid for taxes. He simply reported, the sums paid, the dates when paid, the interest on these sums, and left it with the court to determine by the final judgment whether interest should or should not be allowed. By the final judgment it is determined that the representative of Miss Jessup is not entitled to interest on these sums. There is no inconsistency between the interlocutory and final judgments, *719and there ia no mistake which can be corrected on motion. The only way that the decision of the special term, embodied in the final judgment, can be reviewed, is by an appeal from that judgment. The order should be affirmed, with $10 costs and disbursements. All concur.